﻿2.	 Mr. President, on behalf of Democratic Kampuchea, I have the honour to extend to you my warmest congratulations on your election to the presidency of the General Assembly and the conduct of the business of this important session.
3.	Your brilliant election is a well-deserved tribute by the international community to you personally, to your country, the Republic of Panama, and its valiant people, and to the whole of Latin America, whose historic contribution to the elaboration and formulation of the noble principles of the Charter and to their defence has constantly had a positive effect on the destiny of the Organization.
4.	Allow me to greet the Secretary-General and to convey to him, on behalf of my country and its national coalition Government, our sincere admiration and profound gratitude for his courageous, resolute and clear sighted action in the service of justice and peace in an uneasy world.
5.	Finally, I warmly welcome, on behalf of Democratic Kampuchea, the entry of the sovereign State of Saint Christopher and Nevis into the Organization, and pay a tribute to the States Members of the United Nations which, faithful to the noble ideals of the Charter of the United Nations, and going against the wind and the tide, support an independent, neutral and non-aligned Kampuchea and maintain the rights and legitimacy of our Government within this Assembly. I feel it my duty to state here that the United Nations is the last hope of attacked, oppressed and colonized peoples such as mine, who are the victims of hegemonistic and expansionist Powers.
6.	It is to the credit of the United Nations that the General Assembly, by an overwhelming majority, continues to see that Democratic Kampuchea receives justice. Some Governments friendly to the Socialist Republic of Viet Nam now wish to oust Democratic Kampuchea and replace it by a regime which, as everybody well knows, has been installed in our capital by the Vietnamese army. As all people of good faith have noted, this regime represents only its foreign masters. It consists of mere puppets whose strings are pulled by Hanoi. Is it conceivable that these puppets could become Members of the United Nations?
7.	By contrast, the Coalition Government of Democratic Kampuchea, its Administration and its armed forces have gathered around them, in resistance to the occupiers, all Khmer patriots, men and women, from all sectors and of all ideological or political tendencies.
8.	Our Government is not in exile. Its Ministers are working and carrying on the struggle on the national soil of Kampuchea, which at the present time comprises several liberated zones, not only near Thailand's border, but also in the south-west, the north-east and other parts of the country. Our liberated zones are controlled by the armed forces of our tripartite Coalition, whose fighters increase in number year by year. At present they consist of about 60,000 armed men capable of operating far from their bases. Hundreds of thousands of men, women, old people and children live in these zones. At least 300,000 people live near the Thai-Kampuchean border.
9.	Those in foreign circles hostile to my Government have asserted that it "controls no territory". I would point out to them that in April and May 1983, at the height of the Vietnamese offensive against our main bases, I received on the national territory of Kampuchea six ambassadors from friendly countries, who presented their credentials to me in the presence of radio and television teams and correspondents from the international press.
10.	Foreign personalities who doubt the vitality of our national resistance may, if they wish, accompany me in January 1984 to free Kampuchea to meet our people, our soldiers, our Buddhist monks and our Muslim and Christian compatriots. They will also have the opportunity to witness the arrival in the liberated area of Kampuchea of at least four ambassadors coming from friendly countries to present their credentials to the President of Democratic Kampuchea.
11.	It is therefore obvious that the Socialist Republic of Viet Nam, an important military Power, has not succeeded in taking control of the whole of Kampuchea, despite massive aid from the Soviet Union.
12.	I would add that during the last dry season the massive, murderous offensives launched by the Vietnamese army against our bases and our liberated zones met with a military setback. To take revenge for that setback, the enemy attacked our civilian population and massacred a large number of elderly people, women—including pregnant women—and children who could not be evacuated in time from the villages close to the front.
13.	The Vietnamese armed forces are, and will remain, incapable of wiping out Kampuchean patriots on Kampuchean soil. If the United Nations were to expel from its midst the Government of a country which is the victim of aggression and which defends with courage its inalienable right to freedom and self-determination that would be tantamount to repudiating its Charter and everything that justifies its existence.
14.	I well understand that the United Nations attaches the greatest importance to the problems of underdevelopment, to the painful plight of refugees throughout the world, to North-South co-operation and to other similar vital problems.
15.	In my humble opinion, however, we must not permit a situation in which we cannot see the wood for the trees. The problem of refugees, for instance, cannot be resolved while its root causes, which are primarily political, remain.
16.	The Secretary-General, in his report on the work of the Organization said: "The problem of refugees can be resolved only with a settlement of the root political causes". The question of the Kampuchean refugees cannot be resolved without the settlement of its root problem—the political problem of Kampuchea. If hundreds of thousands of Khmers have sought refuge outside their country, it is clearly because they did not, and do not, support domination by the Vietnamese.
17.	Since 1979 the General Assembly has adopted each year, at each of its sessions, just resolutions on Kampuchea. The Socialist Republic of Viet Nam and its allies have rejected those resolutions, despite the fact that they are Members of the Organization and should be the first to respect them conscientiously.
18.	At present, the Kingdom of Thailand has to bear the heavy burden of sheltering hundreds of thousands of Kampuchean refugees who obstinately refuse to return to their villages where they would live under Vietnamese domination.
19.	Even now, every day dozens of my compatriots fleeing from the Vietnamese occupiers come at great risk to take refuge in the Thai-Kampuchean border areas, thus creating increasingly serious social and economic problems. Those problems are tackled, with boundless devotion and great difficulty, by a number of compassionate countries, in particular Thailand, and various international organizations such as UNHCR, the International Committee of the Red Cross, UNICEF, UNDRO, and other humanitarian organizations.
20.	The countries which have taken in the Kampuchean refugees have done their duty nobly, but most of them have let us know that from now on it will be difficult for them to accept any more refugees.
21.	The United States of America and France alone have already given shelter to more than 100,000 of our compatriots. Tens of thousands of others have taken refuge in Canada, the Federal Republic of Germany, the United Kingdom, Switzerland, Austria, Belgium, the Netherlands, Australia, New Zealand, the Philippines, Malaysia, Singapore, China, Hong Kong, Macao, Japan and Senegal and other countries of Africa. Overall, about one million Kampuchean refugees have been scattered to the four comers of the world or live in the liberated zones of Kampuchea among the local population, which shows that my compatriots absolutely refuse to live under the yoke of Vietnamese colonialism.
22.	The propaganda of Hanoi claims that my people reject Sihanouk and his Coalition Government. If that is so, why do Viet Nam, its allies and its friends persist so steadfastly and vehemently in refusing to allow the Kampuchean people to choose freely its own form of government through general elections held under international supervision as advocated by the United Nations? That categorical refusal is irrefutable evidence of the fact that the people and the nation of Kampuchea demand the departure of the Vietnamese and the removal of their puppets and lackeys in Phnom Penh.
23.	It is my hope and that of all Kampuchean patriots that at the present session of the General Assembly the
delegations of all countries committed to justice, independence and peace will support my country by voting overwhelmingly in favour of its rebirth as a sovereign, neutral and independent State, free from all foreign occupation.
24.	The present situation in Kampuchea is worsening as a result of the fact that in addition to the 200,000 Vietnamese soldiers and the thousands of "technicians" and "advisers" from Hanoi who control a part of our country, there are about 600,000 Vietnamese settlers who have been sent to our country to exploit our lands and rice fields, our villages, forests, lakes, rivers, coasts and other natural resources.
25.	That figure of 600,000 Vietnamese settlers dispatched to Kampuchea has been confirmed by our Thai neighbour. At a meeting with the international press at Bangkok, on i6 September 1983, Mr. Jetn Sucharitkul, a spokesman of the Ministry of Foreign Affairs of Thailand, said that Viet Nam "has sent nearly 600,000 Vietnamese immigrants to settle in Kampuchea."
26.	The sending of Vietnamese settlers by the Hanoi Government physically to vietnamize my country has been carried out at a dramatically accelerated rate.
27.	The nation review of Bangkok, on Friday, 11 March 1983, wrote the following:
"According to intelligence reports, the migration rate was on the rise last year without any sign that the massive flow would slow down in the near future. With the resettlement of the Vietnamese immigrants in re-  source-rich areas—some of which, if not all, are their exclusive zone—along the Viet Nam-Kampuchea border, around Tonle Sap and in the capital of Phnom Penh, growing conflicts between them and the local people have been reported, prompting the Heng Samrin regime to issue at least two sets of directives late last year to minimize the conflicts. Still, the announcements, particularly the one released on 10 October, made it clear that the regime would continue to be committed to the policy on the Vietnamese immigrants and 'widening the scope of exchange of views between the two peoples and promoting their connections, which will lead to co-operation and unity of the two countries'.
"Vietnamese troops who defected to the Moulinaka resistance movement on 1 April last year were also quoted as saying that Hanoi was pursuing every available means to get the Vietnamese people resettled in Kampuchea—as many of them as possible."
28.	In addition to that physical vietnamization of Kampuchea, there is an odious cultural vietnamization of the life of our colonized people.
29.	Mr. Colin Campbell, who was in Phnom Penh seven months ago, wrote an article on that subject that was published in New York Times on 3 April 1983. He said, among other things, the following:
"More than four years after its invasion of Cambodia, Viet Nam has extended its influence deep into the daily lives of the Cambodian people.
"In the marketplace and the rice field, on the stage, in the classroom, in Government offices and elsewhere, Viet Nam's influence over the Cambodians is far- reaching . . .
"Politically, the Vietnamese-installed Government of President Heng Samrin ... is still deeply dependent
for its basic policies and ideology on Vietnamese advisers and Vietnamese patterns.
"[Cambodian] students, when greeted in French by the reporters, appeared not to know the language.
"And since the new Cambodian school system does not offer French, the country's acquaintance with medical and other technical world literatures would seem to be at an awkward stage.
"The Minister of Education, Pen Navuth, said later in an interview that learning Vietnamese was part of the 'mutual co-operation' between the two nations.
" The study of Vietnamese takes place not only in the medical faculty but in all ministries', he said.
"To date, the books have all been printed in Ho Chi Minh City, formerly Saigon.
"They teach literature and history by . . . praising the long ties between the 'progressive forces' of Viet Nam and Cambodia, the unity of lndo-China and its deep friendship with the Soviet Union, and by explaining the 'two revolutionary tasks' of Viet Nam and now of Cambodia: the defence and construction of communism.
"The portraits on the library wall are of Marx, Lenin, Heng Samrin and Ho Chi Minh.
"Gratitude towards Viet Nam [is] repeated on the Government radio and amplified morning and night, wherever there are loudspeakers across Cambodia.
"At the Royal Palace . . . young dancers in Cambodia's national ballet can be seen varying traditional sequences with new ones of a political sort. Three young women flow onto the stage in the traditional clothes of Viet Nam, Laos and Cambodia.
"The flag of international communism serves as the unifying symbol in a performance at the Royal Palace in Phnom Penh. At a park, a plane in a children's ride bears the Vietnamese flag and the date of the friendship pact between Cambodia and Viet Nam. In the capital, a sober educated Cambodian pulled a Western reporter aside and told him, simply and desperately, that the Vietnamese were 'very bad'.
"Derogatory Khmer terms for the Vietnamese are heard regularly in private conversations. And a few Cambodian officials are said not to have enjoyed the company of their Vietnamese advisers. The Chief of Staff in 1979 of the Ministry of Foreign Affairs, Chea Tra, was said by two defectors to have grown so angry at his Vietnamese adviser that he shot him dead."
30. Among the prominent foreign personalities who particularly sympathize with the unspeakable sufferings of the Kampuchean people, I should like to quote Mr. Anerood Jugnauth, Prime Minister of Mauritius, who said the following from this rostrum last week:
"In South-East Asia we are witnesses to ruthless cultural destruction in which the proud Khmers continue to suffer the occupation of their country. A rich and ancient civilization, nurtured patiently over several centuries, is being mercilessly destroyed and the genius of the Khmer people is being regimented out of existence. We are appalled by the lack of concern shown by the world for what has become an endangered people and a civilization facing extinction. The fact that this sore has festered for eight years does not in any way attenuate the urgency of finding a solution to it. We call for the immediate termination of the foreign occupation of Cambodia, the restoration of its non- aligned status and the re-establishment of the Cambodian people's right to self-determination in a truly independent country." Before touching the last part of my statement, which will be devoted to our foreign policy, I shall quote to you from one of the numerous foreign reports on the vitality and development of our national resistance to the Vietnamese occupation.
31.	The following are excerpts from the article entitled "The New Indochina War" by Mr. Al Santoli, published by Random House in 1983:
"In the four and a half years since the Vietnamese invaded Cambodia in December 1978 , . . they and the puppet government they installed have not won what the Americans used to call the hearts and the minds of the people. Resistance throughout the countryside has been growing considerably . . ."Despite the presence of 200,000 Soviet-armed and Soviet-advised Vietnamese troops and with little aid from the outside world, each year resistance activities increase, even near the capital and the Vietnamese border. In an eerie echo of earlier wars, the Vietnamese control the day but fear the night. In Phnom Penh and in provincial capitals, early evening curfews are enforced. The current Phnom Penh Government, which call itself the People's Republic of Kampuchea . . . depends almost entirely on Vietnamese troops for its survival.
"Except for the terror attacks on civilian camps, this war has not gone well for the Vietnamese. They have suffered tens of thousands of casualties, and officials in Hanoi admit that troop morale has faded. Phanat Nikhom camp in Thailand holds hundreds of Vietnamese military deserters. Nguyen Xuan Han, a defector who fought against the Americans in Viet Nam and marched victoriously into Saigon in 1975, told Ronald Yates of the Chicago Tribune last May: 'The war will never end in Cambodia. Instead, the blood of Viet Nam turns the rice paddies red and Cambodia has become Viet Nam's grave.' Another Vietnamese, Mr. Pham, said: 'The Cambodian nationalist soldiers are tough. They believe they are fighting to keep their culture from ending. And they are right. What Hanoi is doing is not according to the socialism I was taught. Instead, it is just killing off our young people.'
"The army of Heng Samrin's puppet government has tried conscripting men from 14 to 45 years of age and women from 18 to 45. But many defect because they do not want to fight their own people. Those caught trying to flee to resistance-controlled areas have been severely punished by the Vietnamese. Some have been executed . . ."
32.	We sincerely hope that a political solution can be found for the problem of Kampuchea, one in keeping with the just resolutions adopted by the General Assembly on Kampuchea.
33.	We call upon the Socialist Republic of Viet Nam and the Soviet U in to respect those resolutions and to participate in the International Conference on Kampuchea in order to solve this problem for which those two Powers bear the major part of the responsibility in Kampuchea.
34.	Viet Nam has never stopped saying that it will withdraw all its troops from Kampuchea when the so- called Chinese threat has disappeared. All honest observers can testify that there is no "Chinese threat" either in my country or near it. The only threat in our region, South-East Asia, comes from the Socialist Republic of Viet Nam and the Soviet Union.
35.	The best guarantee that the Coalition Government of Democratic Kampuchea can give to those two Powers is the following. First, our Kampuchea, once completely liberated, will be strictly neutral and non-aligned. Our country will be as neutral in Asia as Switzerland and Austria are in Europe. Secondly, the general elections in Kampuchea will be held under United Nations supervision.
36.	In this respect, we approve and will implement point 4 of the Joint Statement by the Ministers for Foreign Affairs of the countries of the Association of Southeast Asian Nations, circulated recently as a United Nations document	which reads as follows:
" . following the total withdrawal of foreign troops from Kampuchea, the Kampuchean people must be able to exercise their inalienable right to self-determination through internationally-supervised elections in which all Kampucheans shall participate and all political groups in Kampuchea should be encouraged to work towards the goal of national reconciliation."
37.	Thirdly, there will also be reconciliation and friendship with Viet Nam and its allies if they once and for all stop interfering in Kampuchea's internal affairs and respect the independence, sovereignty, neutrality and territorial integrity of our country.
38.	The struggle for national liberation that is being carried on by those people is inseparable from the struggle of other people that are the victims of injustice.
39.	However difficult our own situation may be, it is our duty to show our complete solidarity with our valiant brothers.
40.	Our most sincere good wishes go to our brothers and sisters of Laos, whose legitimate aspiration is to recover their national independence and freedom.
41.	We reiterate our firm support for the Afghan people who have been struggling heroically against Soviet invasion and occupation for at out four years. We call for the total withdrawal of Soviet troops from Afghanistan, to enable the Afghan people to exercise freely their right to self-determination, and the Afghan people to regain its sovereignty and status as a genuinely non-aligned country.
42.	We express once again our unwavering support for the Korean people who, with confidence, courage and tenacity, have been striving for years to establish the conditions necessary for the reunification of their homeland. We reaffirm our strong support for the just, realistic and wise proposals put forward by Marshal Kim 11 Sung, President of the Democratic People's Republic of Korea, for the independent and peaceful reunification of Korea.
43.	Our solidarity with the Palestinian people and the other Arab peoples struggling to recover all their territories occupied since 1967 has never wavered.
44.	We remain convinced that peace and security in the Middle East cannot be re-established without a comprehensive, just and lasting solution of the Palestinian problem, worked out with the full participation of the Palestine Liberation Organization [PLC], the legitimate representative of the Palestinian people and nation. Such a solution can be found only by implementing the relevant United Nations resolutions and the Declaration of the International Conference on the Question of Palestine held recently at Geneva.'
45.	Further delay in solving the Palestinian problem can only increase tension in the region. This has been proved by the worsening of the situation in Lebanon. It is urgently necessary that all foreign forces whose deployment in the country is not authorized by the Government of Lebanon withdraw and that the independence, sovereignty, national unity and territorial integrity of Lebanon be respected by all States.
46.	We earnestly hope that the Lebanese people will be able to resolve their problems without foreign interference and in national harmony.
47.	We also hope no less earnestly that genuine reconciliation will soon make it possible to put an end to the bloody war between the two neighbouring, brother countries of Iraq and Iran.
48.	We reaffirm our strong solidarity with the Namibian people, under the leadership of the South West Africa People's Organization and other African peoples in their just struggle against the racist regime of Pretoria, and we hope that Namibia will soon achieve independence, with territorial integrity.
49.	In this respect, allow me to congratulate the Secretary-General on his commendable efforts and initiatives aimed at ensuring the implementation of the relevant Security Council resolutions on Namibia.
50.	The international community is also worried about the situation in the Horn of Africa. In this regard, we support the just stand adopted by the Organization of African Unity and the States concerned, aimed at the restoration of peace in that region. We reaffirm our strong solidarity with the people of Somalia, who are waging a valiant and legitimate struggle to safeguard the independence and ensure the territorial integrity of their country.
51.	We reaffirm our fraternal support for the people and Government of Chad in the just struggle they are waging to safeguard the territorial integrity and defend the independence, sovereignty and national unity of their land. We hope that the people of Chad soon gain peace by means of national reconciliation, and live in security within the frontiers internationally recognized since the decolonization of their country.
52.	Finally, the situation in Central America and the Caribbean remains of concern to the international community owing to the increasing tension that prevails there. We support the sincere efforts and initiatives of the Contadora Group aimed at finding a peaceful solution.
53.	In conclusion, I wish the delegations participating in the present session of the General Assembly full success in their noble and important tasks.
 

